  Case 1:18-cr-00250-RJJ ECF No. 287 filed 04/19/19 PageID.484 Page 1 of 1

                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


UNITED STATES OF AMERICA,

           Plaintiff,                             Case No. 1:18−cr−250

    vs.                                           Hon. Robert J. Jonker

DARRELL LEE−LAMONT SUMMERS, II,

           Defendant.
                                      /


                        ORDER SCHEDULING PROGRESSION OF CASE


Take notice that a proceeding in this case has been set as indicated below:

                         Arraignment
Type of hearing(s):      Initial Pretrial Conference
Date/Time:               April 24, 2019 01:30 PM
Judge:                   Phillip J. Green
Place/Location:          601 Federal Building, Grand Rapids, MI

Preparation and E−filing of Initial Pretrial Conference Summary Statement

The parties shall each e−file an Initial Pretrial Conference Summary Statement no later
than 3:00 p.m. the business day prior to the initial pretrial conference hearing. See the
court's standard Initial Pretrial Conference Summary Statement forms, which are available
at www.miwd.uscourts.gov under Forms/Criminal Forms.

Filing of Rule 12(b) Motions

All motions shall be filed within twenty−one (21) days from the date of the initial pretrial
conference of the defendant, unless otherwise ordered.

Initial Discovery

The provisions of the court's Standing Order Regarding Discovery in Criminal Cases
(Administrative Order 06−085) shall apply to the parties named above. The Standing Order
is available on the court's website at www.miwd.uscourts.gov, under Rules, Orders &
Policies/Administrative Orders. Sanctions may be imposed for failure to follow the court's
Standing Order Regarding Discovery in Criminal Cases.

IT IS SO ORDERED.

Dated: April 19, 2019                      /s/ Phillip J. Green
                                           UNITED STATES MAGISTRATE JUDGE
